
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.35


AMENDMENT NUMBER THREE
TO THE UNIVERSAL COMPRESSION, INC.
EMPLOYEES' SUPPLEMENTAL SAVINGS PLAN


        WHEREAS, Universal Compression, Inc. (the "Company") maintains the
Universal Compression, Inc. Employees' Supplemental Savings Plan, effective
July 1, 1998 (the "Plan");

        WHEREAS, Section 11.1 of the Plan reserves to the Company the right to
amend the Plan by action of its Board of Directors (the "Board"); and

        WHEREAS, the Board has approved the amendment to the Plan to provide
that a Participant's Matching Contributions that are deemed invested in the
common stock of Universal Compression Holdings, Inc. shall be distributed in
such form;

        NOW, THEREFORE, the Plan is hereby amended as follows:

        1.     Section 3.3(g) of the Plan is hereby amended, effective
September 1, 2002, to read as follows:

"Each Eligible Employee executing a Supplemental Salary Deferral Agreement may
also elect, but shall not be required to elect, to specify the manner in which
such Participant shall receive such distributions, which election shall be
either as a single lump-sum cash distribution or in installments; provided,
however, that such Participant shall receive a distribution in the form of
Universal Compression Holdings, Inc. common stock with respect to
post-August 31, 2002 Matching Contributions that are deemed invested in such
stock."

        2.     Section 8.1(d) of the Plan is hereby amended, effective
September 1, 2002, to read as follows:

"Distributions made under this Section 8.1 shall be in cash and in a single lump
sum, except that a Participant may elect pursuant to Section 3.3(g) hereof in
his Supplemental Salary Deferral Agreement to receive installments payments in
the case of distributions on a Termination Date resulting from retirement from
the Company; provided, however, that such Participant shall receive a
distribution in the form of Universal Compression Holdings, Inc. common stock
with respect to post-August 31, 2002 Matching Contributions that are deemed
invested in such stock."

        3.     Section 8.2(c) of the Plan is hereby amended, effective
September 1, 2002, to read as follows:

"Distributions made under this Section 8.2 shall be in cash and in a single lump
sum paid within sixty (60) days after the Participant's death; provided,
however, that such Participant's Death Beneficiary shall receive a distribution
in the form of Universal Compression Holdings, Inc. common stock with respect to
post-August 31, 2002 Matching Contributions that are deemed invested in such
stock."

        IN WITNESS WHEREOF, and as evidence of the adoption of this amendment by
the Company, the undersigned officer being duly authorized has signed this
amendment to be effective as of September 1, 2002.

    UNIVERSAL COMPRESSION, INC.
 
 
By:
 
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------

Richard W. FitzGerald
Senior Vice President & Chief Financial Officer

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NUMBER THREE TO THE UNIVERSAL COMPRESSION, INC. EMPLOYEES'
SUPPLEMENTAL SAVINGS PLAN
